Case 8:19-cv-00607-JWH-ADS Document 37 Filed 03/29/19 Page 1 of 3 Page ID #:304




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 SECURITIES AND EXCHANGE COMMISSION,

                                 Plaintiff,

                         V.

 THOMAS CARTER RONK,

                                 Defendant.



    STIPULATION AND [PROPOSED] ORDER TRANSFERRING ACTION TO THE
                   CENTRAL DISTRICT OF CALIFORNIA

         This stipulation is made by and between the undersigned counsel for Plaintiff United States

 Securities and Exchange Commission ("Commission") and Defendant Thomas Carter Ronk

 ("Ronk").

         WHEREAS, on September 28, 2018, the Commission filed a Complaint against Ronk in the

 above-captioned case (the "Action") in this Court;

         WHEREAS, on February 5, 2019, Ronk filed a Motion to Transfer Venue to the Central

 District of California; Or, In the Alternative, To Dismiss the Complaint (the "Motion"), which seeks

 to transfer this Action to the United States District Court for the Central District of California

 pursuant to 28 U.S.C. §§ 1404(a) or 1406(a), or, in the alternative, seeks to dismiss the Complaint;

         WHEREAS, the Commission and Ronk have agreed that the Commission shall consent to

 the transfer of this Action to the United States District Court for the Central District of California

 under 28 U.S.C. § 1404(a), which permits transfer of a civil action "to any district or division to

 which all parties have consented," so long as: Ronk (i) withdraws his pending Motion [Docket

  Entry 26]; and (ii) agrees that he will not move to dismiss this Action under Federal Rule of Civil
Case 8:19-cv-00607-JWH-ADS Document 37 Filed 03/29/19 Page 2 of 3 Page ID #:305




 Procedure 12(6) on any grounds during the pendency of this Action or seek a change in venue once

 this Action is transferred to the Central District of California;

          WHEREAS, the Commission and Ronk also have agreed that Ronk shall file his Answer to

 the Complaint on or before May 13, 2019;

          NOW THEREFORE, the Commission and Ronk, by and through their undersigned

 counsel, and subject to the Court's approval for transferring this Action on consent, hereby stipulate

 and agree as follows:

     1.   Ronk hereby withdraws his pending Motion, filed on February 5, 2019 [Docket Entry 26].

     2. Ronk shall not file a motion to dismiss this Action under Federal Rule of Civil Procedure

          12(6) on any grounds during the pendency of this Action and shall not seek a change in

          venue of this Action after it has been transferred to the Central District of California.

          IT IS HEREBY ORDERED that this Action shall be and hereby is TRANSFERRED to

 the United States District Court for the Central District of California pursuant to 28 U.S.C. § 1404(a)

 on the parties' consent.



 Dated:      New York, New Yark
             March 28, 2019

                                                       U.S. SECURITIES & EXCHANGE COMMISSION

                                                       By:    µ1~
                                                             Barry O'Connell
                                                             U.S. Securities & Exchange Commission
                                                             New York Regional Office
                                                             200 Vesey Street, Suite 400
                                                             New York, New York 10281-1022
                                                             (212) 336-9089

                                                             Attornry for Plaintiff
                                                             U.S. Securities & Exchange Commission




                                                      2
Case 8:19-cv-00607-JWH-ADS Document 37 Filed 03/29/19 Page 3 of 3 Page ID #:306




                                       LAW OFFICE OF DAVID W. WIECHERT

                                       By:
                                             JahniGoldstein
                                             Law Office of David W. Wiechert
                                             27136 Paseo Espada, Ste. B1123
                                             San Juan Capistrano, CA 92675
                                             (949) 361-2822

                                             Attomry for Defendant
                                             Thomas Carter Ronk




      RDERED:
                  LIIIAR 2 9 2019
             fd. Pvru-J_,




                                       3
